
	
		I
		111th CONGRESS
		2d Session
		H. R. 6359
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Maffei (for
			 himself and Mr. Andrews) introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend title IV of the Employee Retirement Income
		  Security Act of 1974 to provide for a guarantee by the Pension Benefit Guaranty
		  Corporation for qualified preretirement survivor annuities under insolvent or
		  terminated multiemployer pension plans.
	
	
		1.Guarantee for pre-retirement
			 survivor annuities under multiemployer pension plans
			(a)In
			 generalSection 4022A(b) of
			 the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1322a(b)) is
			 amended by adding at the end the following new paragraph:
				
					(3)For purposes of subsection (a), a
				qualified preretirement survivor annuity (as defined in section 205(e)(1)) with
				respect to a participant under a multiemployer plan which becomes insolvent
				under section 4245(b) or 4281(d)(2) or is terminated shall not be treated as
				forfeitable solely because the participant has not died as of the date on which
				the plan became so insolvent or the termination
				date.
					.
			(b)Effective
			 dateThe amendment made by this section shall apply with respect
			 to multiemployer plan benefit payments becoming payable on or after the date of
			 the enactment of this Act.
			
